UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 5/31 Date of reporting period: 11/30/2010 ITEM 1. REPORT TO STOCKHOLDERS NOVEMBER 30, 2010 Semiannual Report to Shareholders DWS Climate Change Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Summary 11 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 23 Notes to Financial Statements 33 Investment Management Agreement Approval 39 Summary of Management Fee Evaluation by Independent Fee Consultant 43 Account Management Resources 44 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary November 30, 2010 Average Annual Total Returns as of 11/30/10 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year Life of Fund* Class A 2.40% -10.48% -17.22% -14.52% Class C 2.09% -11.06% -17.83% -15.16% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -3.49% -15.63% -18.83% -16.07% Class C (max 1.00% CDSC) 1.09% -11.06% -17.83% -15.16% No Sales Charges Class S 2.73% -9.87% -16.94% -14.23% Institutional Class 2.73% -10.16% -17.03% -14.32% MSCI World Index+ 11.46% 5.98% -7.48% -5.92% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. *The Fund commenced operations on September 6, 2007. Index returns began on August 31, 2007. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 1, 2010 are 1.98%, 2.74%, 2.12% and 1.50% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Climate Change Fund — Class A [] MSCI World Index+ The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. *The Fund commenced operations on September 6, 2007. Index returns began on August 31, 2007. + The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the US, Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into US dollars using the London close foreign exchange rates. Net Asset Value Class A Class C Class S Institutional Class Net Asset Value: 11/30/10 $ 5/31/10 $ Lipper Rankings — Global Multi-Cap Growth Funds Category as of 11/30/10 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 99 3-Year 68 of 69 98 Class C 1-Year of 3-Year 69 of 69 99 Class S 1-Year of 97 3-Year 66 of 69 95 Institutional Class 1-Year of 98 3-Year 67 of 69 96 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (June 1, 2010 to November 30, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended November 30, 2010 Actual Fund Return Class A Class C Class S Institutional Class Beginning Account Value 6/1/10 $ Ending Account Value 11/30/10 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class C Class S Institutional Class Beginning Account Value 6/1/10 $ Ending Account Value 11/30/10 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class C Class S Institutional Class DWS Climate Change Fund 1.59% 2.31% 1.06% 1.07% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 11/30/10 5/31/10 Common Stocks 95% 98% Participatory Notes 3% 1% Cash Equivalents 2% 1% 100% 100% Geographical Diversification (As a % of Investment Portfolio excluding Cash Equivalents and Securities Lending Collateral) 11/30/10 5/31/10 United States 52% 44% Germany 13% 8% France 6% 1% China 6% 5% Canada 5% 4% Netherlands 4% 4% Spain 3% 4% Hong Kong 2% 4% Denmark 2% 4% India 2% 1% Switzerland 2% 2% United Kingdom 1% 3% Japan — 8% Norway — 2% Other 2% 6% 100% 100% Sector Diversification (As a % of Investment Portfolio excluding Cash Equivalents and Securities Lending Collateral) 11/30/10 5/31/10 Industrials 39% 52% Information Technology 19% 11% Materials 17% 19% Consumer Staples 7% 7% Consumer Discretionary 6% 3% Utilities 5% 4% Financials 3% 3% Energy 3% 1% Health Care 1% — 100% 100% Asset allocation, geographical diversification and sector diversification are subject to change. Ten Largest Equity Holdings at November 30, 2010 (24.8% of Net Assets) Country Percent 1. Clean Energy Fuels Corp. Designs, builds, finances and operates natural gas filling stations for vehicle fleets United States 3.0% 2. A123 Systems, Inc. Designs, develops, manufactures and sells batteries United States 2.8% 3. Wacker Chemie AG Manufactures various chemical products for a wide array of customers worldwide Germany 2.7% 4. Johnson Controls, Inc. Provider of automotive systems and building controls United States 2.5% 5. Intrepid Potash, Inc. Mines and markets potash for use as a fertilizer United States 2.5% 6. Suez Environnement Co. Provides equipment and services for portable water supply France 2.5% 7. American Superconductor Corp. Offers energy technologies solutions United States 2.4% 8. EnterNOC, Inc. Develops and provides clean and intelligent power solutions United States 2.3% 9. Weyerhaeuser Co. Provider of paper and forest goods United States 2.1% 10. Viterra, Inc. Operates grain handling and marketing terminals and retail outlets, and processes grains Canada 2.0% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 11. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of November 30, 2010 (Unaudited) Shares Value ($) Common Stocks 93.0% Australia 1.5% Incitec Pivot Ltd. (Cost $494,244) Brazil 0.6% Sao Martinho SA (Cost $155,266) Canada 5.0% Canadian Solar, Inc.* (b) Sino-Forest Corp.* (a) Viterra, Inc.* (Cost $1,690,482) China 5.3% JinkoSolar Holding Co., Ltd. (ADR)* LDK Solar Co., Ltd. (ADR)* (b) Renesola Ltd. (ADR)* Solarfun Power Holdings Co., Ltd. (ADR)* (b) Tri-Tech Holding, Inc.* Trina Solar Ltd. (ADR)* (b) Xinjiang Goldwind Science & Technology Co., Ltd. "H"* Yingli Green Energy Holding Co., Ltd. (ADR)* (b) (Cost $2,255,148) Denmark 2.2% Danisco AS Vestas Wind Systems AS* (Cost $1,204,992) France 5.4% Saft Groupe SA Suez Environnement Co. Veolia Environnement (Cost $2,144,739) Germany 12.6% Centrotherm Photovoltaics AG* Elster Group SE (ADR)* K+S AG SGL Carbon SE* Siemens AG (Registered) SMA Solar Technology AG (b) Solarworld AG (b) Wacker Chemie AG (Cost $4,584,851) Hong Kong 2.3% China Everbright International Ltd. (a) Coslight Technology International Group Ltd. (b) Tianneng Power International Ltd. (Cost $957,681) Netherlands 3.5% CNH Global NV* Koninklijke Boskalis Westminster NV Wavin NV* (Cost $1,024,686) Spain 2.7% Abengoa SA (b) Gamesa Corp. Tecnologica SA* (Cost $1,202,846) Switzerland 1.4% Bucher Industries AG (Registered) (Cost $436,011) United Kingdom 0.7% SIG PLC* (Cost $331,123) United States 49.8% A123 Systems, Inc.* (b) AGCO Corp.* American Superconductor Corp.* (b) Archer-Daniels-Midland Co. Calgon Carbon Corp.* Capstone Turbine Corp.* (b) Clean Energy Fuels Corp.* (b) Comverge, Inc.* (b) Deltic Timber Corp. Energy Recovery, Inc.* (b) EnerNOC, Inc.* (b) EnerSys* First Solar, Inc.* (b) Flow International Corp.* FMC Corp. Franklin Electric Co., Inc. Hain Celestial Group, Inc.* Headwaters, Inc.* Intrepid Potash, Inc.* Johnson Controls, Inc. Lindsay Corp. Maxwell Technologies, Inc.* Metabolix, Inc.* (b) Mueller Water Products, Inc. "A" MYR Group, Inc.* Pall Corp. Pentair, Inc. Plum Creek Timber Co., Inc. (REIT) Power Integrations, Inc. Power-One, Inc.* (b) Primo Water Corp.* Quanta Services, Inc.* Rockwood Holdings, Inc.* Tesla Motors, Inc.* (b) Tetra Tech, Inc.* Titan International, Inc. Veeco Instruments, Inc.* (b) Weyerhaeuser Co. (Cost $19,391,810) Total Common Stocks (Cost $35,873,879) Rights 0.0% Brazil Sao Martinho SA, Expiration Date 12/10/2010* (Cost $0) Participatory Notes 2.1% India Mahindra & Mahindra Ltd. (issuer Merrill Lynch International & Co.), Expiration Date 5/3/2011* McLeod Russel India Ltd. (issuer Merrill Lynch International & Co.), Expiration Date 3/10/2015* Total Participatory Notes (Cost $635,067) Securities Lending Collateral 24.0% Daily Assets Fund Institutional, 0.21% (c) (d) (Cost $9,005,706) Cash Equivalents 3.0% Central Cash Management Fund, 0.21% (c) (Cost $1,121,402) % of Net Assets Value ($) Total Investment Portfolio (Cost $46,636,054)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security +The cost for federal income tax purposes was $48,812,638. At November 30, 2010, net unrealized depreciation for all securities based on tax cost was $3,053,749. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $2,854,771 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $5,908,520. (a) Security is listed in country of domicile. Significant business activities of company are in China. (b) All or a portion of these securities were on loan, amounting to $8,525,763. In addition, included in other assets and liabilities, net is a pending sale, amounting to $30,423, that is also on loan (see Notes to Financial Statements). The value of all securities loaned at November 30, 2010 amounted to $8,556,186, which is 22.8% of net assets. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks and Rights Australia $
